PER CURIAM.
Appellant, William Mendoza, appeals the summary denial of his Rule 3.850 motion for post conviction relief. We affirm.
Appellant filed a motion for post-conviction relief contending that his guilty plea was involuntarily entered. The trial court summarily denied the motion because the *590grounds raised were either legally insufficient or refuted by the record. We agree that appellant’s claim is conclusively refuted by the record and plea colloquy attached to appellant’s motion. Agan v. State, 503 So.2d 1254 (Fla.1987). We affirm the denial of Mendoza’s motion for post-conviction relief.
Affirmed.